 

SALE & PURCHASE AGREEMENT FOR THE ACQUISITION

 

of

 

24% OF THE SHARES AND ASSETS OF JIANGXI EVERENERGY NEW MATERIAL CO., LTD.

 

December 20, 2013

 

THIS AGREEMENT is between:

 

Party A: APOLO GOLD & ENERGY ASIA LIMITED (WHOLLY OWNED SUBSIDIARY OF APOLO GOLD
& ENERGY INC. a company incorporated under the laws of the State of Nevada, USA)
with its address at 9th floor, Kam Chung Commercial Bldg, 19-21 Hennessy Road,
Wanchai, Hong Kong. (“APOLO” or the “Company”)

 

And

 

Party B: Mr. TANG WENBO, who holds 24% interest of JIANGXI EVERENERGY NEW
MATERIAL CO., LTD (“TANG”) with his address at 13th floor, Tower B, Jin Shan
Building, Gulou District, Nanjing, Jiangsu Province, PRC

 

Party C: JIANGXI EVERENERGY NEW MATERIAL CO., LTD. with its address at Chunshui
Road, Yichun Economic Development Zone, Jiangxi China. (“Everenergy”)

 

WHEREAS,

 

(1) Apolo and Everenergy have agreed that the 100% value of Everenergy is
US$17M, and Party A has agreed to acquire 100% of the shares of Party B which
includes 24% of the Issued and Outstanding shares of Everenergy, together with
24% of the assets of Everenergy (the Business Assets”) on the terms and subject
to the conditions set forth herein and: Apolo has agreed to issue 8 million
restricted common shares of APOLO at a deemed price of US$0,375 per share) plus
US$1.0M in cash for this transaction.

 

(2) Everenergy, located in the Li-ion Battery high-tech industry park of Yi
Chun, Jiangxi province, China, was founded in July, 2010 with a registered
capital of 22 million RMB and the total asset value on balance sheet is 107.9
million RMB (US$17 Million). Covering an area of 100 acres, the company mainly
deals with the R&D, production and sales of high quality lithium batteries,
cathode materials and relevant precursor materials.

 

NOW, THEREFORE, in consideration of the foregoing premises and the mutual
covenants, agreements, representations and warranties contained herein, the
receipt and sufficiency of which is hereby acknowledged, the parties hereto
agree as follows:

 

 

 

 

ARTICLE I

SALE AND PURCHASE OF SHARES

 

1.1 On the basis of the representations herein contained and on the terms and
subject to the conditions set forth herein, Party B hereby agrees to sell,
assign, transfer convey and deliver to APOLO, 30% of its shares and assets
together with all of its rights, titles and interests in the business assets and
all attendant or related assets, including, but not limited to: proprietary
intellectual property, maps, documents, deeds, files, titles, patents, know-how
and good-will, together with any other item, assets, products, files, records,
documents, signatures, interests or rights pertaining to or relating to the
Business Assets in keeping with the intentions and the spirit of this Agreement.

 

1.2 It is understood by the Parties that the 8 Million shares of APOLO so issued
as payment for the business assets will be restricted shares as required by Rule
144 of the United States Securities Act (the “Act”) and shall display a
restrictive legend as required by the United States Securities and Exchange Act,

 

ARTICLE II

REPRESENTATIONS AND WARRANTIES OF APOLO

 

2.1 Authorization. APOLO, represented by Kelvin Chak, the President, Chief
Executive Officer and Chairman of APOLO has full power, legal capacity and
authority to enter into this Agreement and to consummate the transaction herein
contemplated, and to perform all obligations hereunder. This Agreement
constitutes the legal, valid and binding obligation of APOLO, and this Agreement
is enforceable with respect to Party B and Everenergy, in accordance with its
terms. Neither the execution and delivery of this Agreement, nor the compliance
with any of the provisions hereof, will (a) conflict with or result in a breach
of, violation of or default under any of the terms, conditions or provisions of
any note, bond, mortgage, indenture, license, lease, credit agreement or other
agreement, document, instrument or obligation to which APOLO is a party or by
which APOLO or any of its assets or properties may be bound or (b) violate any
judgment, order, injunction, decree, statute, rule or regulation applicable to
APOLO or the assets or properties of APOLO.

 

2.2 Legality of Shares. To the best of APOLO’s knowledge, the Common Shares of
Apolo, when delivered as provided in this Agreement, will be validly issued,
fully paid and non-assessable. The Common Shares, upon sale, assignment,
transfer and conveyance thereof, will not be subject to the preemptive right of
any shareholder or any other person. Upon delivery of and payment for the Common
Shares as set forth in this Agreement, Party B will receive title to the Common
Shares of Apolo thereto, free and clear of all liens, encumbrances, charges and
claims whatsoever.

 

2.3 Compliance with Securities Laws.

 

  ●No formal or informal investigation or examination by the Securities and
Exchange Commission (the “Commission”) or by the securities administrator of any
state is pending or threatened against APOLO.

 

 

 

 

  ●Neither APOLO, nor any of its directors or officers, have been convicted of
any felony or misdemeanor in connection with the sale or purchase of any
security or involving the making of any false filing with the Commission.

 

  ●APOLO is not subject to any order, judgment or decree of any court of
competent jurisdiction temporarily, preliminarily or permanently restraining or
enjoining such person from engaging in or continuing any conduct or practice in
connection with the sale or purchase of any security or involving the making of
any false filing with the Commission.

 

2.4 No undisclosed Issues or Liabilities. APOLO warrants that to the best of its
knowledge there are no, issues that might tend to cause damage to APOLO or its
shareholders, or state or federal regulatory problems of any description.

 

ARTICLE III

REPRESENTATIONS AND WARRANTIES OF PARTY B

 

3.1 Authorization. Party B has full power, legal capacity and authority to enter
into this Agreement, to execute all attendant documents and instruments
necessary to consummate the transaction herein contemplated, to purchase and
acquire the Common Shares from APOLO and to perform all obligations hereunder.
This Agreement constitutes the legal, valid and binding obligation of Party B
and this Agreement is enforceable with respect to Party B, in accordance with
its terms.

 

3.2 Information Regarding this Agreement and the Company. Party B has obtained
such information regarding the financial position and prospects of APOLO, as
Party B considers necessary or appropriate for the purpose of purchasing and
acquiring the Common Shares from Party B pursuant to this Agreement.

 

3.3 Compliance with Securities Laws.

 

(a) No formal or informal investigation or examination by the Commission or by
the securities administrator or legal authority of any state or jurisdiction
within or outside of the United States, Canada or China is pending or threatened
against Party B or the assets.

 

(b) Party B has not been convicted of any felony or misdemeanor in connection
with the sale or purchase of any security or involving the making of any false
filing with in any jurisdiction .

 

(c) Party B is not subject to any order, judgment or decree of any court of
competent jurisdiction temporarily, preliminarily or permanently restraining or
enjoining them from engaging in or continuing any conduct or practice in
connection with the sale or purchase of any security or involving the making of
any false filing with in any jurisdiction.

 

3.4 Disclosure of Transference of Control

 

(a) Party B understands and accepts that certain legal and regulatory filings
and disclosures will be required in order to properly and legally execute the
transfer of control of its 24% portion of the shares and assets. Such filings
and disclosures include, but are not limited to the filing of a Schedule 14C
Information Statement pursuant to Section 14(c) of the Securities Exchange Act
of 1934 or a Form 8-K with the United States Securities and Exchange Commission,

 

 

 

 

(b) Party B will assist fully in the preparation and filing of all such required
filings in order to fully insure that all required filings are executed and
filed properly and in a timely manner.

 

(c) If relevant, Party B will provide a detailed list of individuals or entities
(the “New Shareholders”) designated to receive Common Shares of APOLO pursuant
to the issuance of the 8 Million Common Shares specified in this Agreement.

 

  ●The above noted detailed list of Party B New Shareholders shall include the
full legal name of the individual or entity receiving APOLO Common Shares, the
full address and citizenship or corporate jurisdiction of each New Shareholder
(Attached hereto as Appendix C).

 

3.5 Party B warrants that they shall deliver to APOLO all of rights, titles and
interests in its 24% of the shares owned by Party B together with any, files,
records, documents, signatures, interests or rights pertaining to or relating to
the shares in keeping with the intentions and the spirit of this Agreement.

 

3.6 Party B warrants that all translations in English of all documents, as
required by the US Securities Act shall be accurate legal translations and that
any discrepancy between the original documentation and the English translation,
the English translation shall take precedence.

 

ARTICLE IV

REPRESENTATIONS AND WARRANTIES OF EVERENERGY

 

4.1 Authorization. Everenergy has full power, legal capacity and authority to
enter into this Agreement, to execute all attendant documents and instruments
necessary to consummate the transaction herein contemplated and to perform all
obligations hereunder. This Agreement constitutes the legal, valid and binding
obligation of Everenergy and this Agreement is enforceable with respect to
Everenergy in accordance with its terms.

 

4.2 Information Regarding this Agreement and the Company. Everenergy has
obtained such information regarding the financial position and prospects of
APOLO, as Everenergy considers necessary or appropriate pursuant to this
Agreement.

 

4.3 Compliance with Securities Laws.

 

(a) No formal or informal investigation or examination by the Commission or by
the securities administrator or legal authority of any state or jurisdiction
within or outside of the United States, Canada or China is pending or threatened
against Everenergy or the business assets.

 

 

 

 

(b) Neither Everenergy nor any of its officers or directors have been convicted
of any felony or misdemeanor in connection with the sale or purchase of any
security or involving the making of any false filing with in any jurisdiction .

 

(c) Everenergy is not subject to any order, judgment or decree of any court of
competent jurisdiction temporarily, preliminarily or permanently restraining or
enjoining them from engaging in or continuing any conduct or practice in
connection with the sale or purchase of any security or involving the making of
any false filing with in any jurisdiction.

 

4.4 Disclosure of Transference of Control

 

(a) Everenergy understands and accepts that certain legal and regulatory filings
and disclosures will be required in order to properly and legally execute the
transfer of control of Party B’s 24% portion of the shares and assets. Such
filings and disclosures include, but are not limited to the filing of a Schedule
14C Information Statement pursuant to Section 14(c) of the Securities Exchange
Act of 1934 or a Form 8-K with the United States Securities and Exchange
Commission,

 

(b) Everenergy will assist fully in the preparation and filing of all such
required filings in order to fully insure that all required filings are executed
and filed properly and in a timely manner.

 

4.5 Everenergy warrants that it shall deliver to APOLO all of rights, titles and
interests in the 24% of the shares of Party B, the company and the assets and
all attendant or related assets, including, but not limited to: proprietary
intellectual property, maps, documents, deeds, files, titles, patents, know-how
and good-will, together with any other item, assets, products, files, records,
documents, signatures, interests or rights pertaining to or relating to the
Assets in keeping with the intentions and the spirit of this Agreement.

 

4.6 Everenergy warrants that all translations in English of all documents, as
required by the US Securities Act shall be accurate legal translations and that
any discrepancy between the original documentation and the English translation,
the English translation shall take precedence.

 

4.7 Everenergy warrants and confirms that immediately upon closing it will,
undertake a full and up-to-date audit of the financial position of Party B ,
which audit will be conducted by an auditor qualified by the Public Company
Accountability Oversight Board (P.C.A.O.B.)

 

ARTICLE V

MISCELLANEOUS PROVISIONS

 

5.1 Parties in Interest. This Agreement shall be binding upon and inure to the
benefit of the Parties hereto, and the heirs and personal representatives of
each of them, but shall not confer, expressly or by implication, any rights or
remedies upon any other party.

 

5.2 Confidentiality. The Parties agree that the terms and conditions of this
agreement shall be kept strictly confidential and shall not reveal or divulge to
any third party or entities other than for regulatory filings or tax purposes
and/or pursuant to a court order. The parties further agree that any
dissemination of this agreement shall not be made without prior written consent
of the other party.

 

 

 

 

5.3 Governing Law. This Agreement is made and shall be governed in all respects,
including validity, interpretation and effect, by the laws of the State of
Wyoming.

 

5.4 Shares to Be Held In Escrow. The Parties agree that all shares issued,
pursuant to the terms and conditions of this agreement, shall be issued as soon
as practicable following the signing of this agreement, but all shares so issued
SHALL BE HELD IN ESCROW and shall be deemed to be in the full control of the
issuing party until the Closing.

 

5.5 Notices. All notices, requests or demands and other communications hereunder
must be in writing and shall be deemed to have been duly made if personally
delivered or mailed, postage prepaid, to the parties as follows:

 

(a) If to APOLO: APOLO GOLD & ENERGY ASIA LIMITED, 9th floor, Kam Chung
Commercial Bldg, 19-21 Hennessy Road, Wanchai, Hong Kong .

 

(b) Mr. TANG WENBO - 13th floor, Tower B, Jin Shan Building, Gulou District,
Nanjing, Jiangsu Province, PRC

 

(c) If to EVERENERGY: Jiangxi Everenergy New Material Co., Ltd, Chunshui Road,
Yichun Economic Development Zone, Jiangxi China.

 

Any party hereto may change its address by written notice to the other parties
given in accordance with this Section 5.5.

 

5.6 Entire Agreement. This Agreement contains the entire agreement between the
Parties and supersedes all prior agreements, understandings and writings between
the Parties with respect to the subject matter hereof. Each party hereto
acknowledges that no representations, inducements, promises or agreements,
verbal or otherwise, have been made by either party, or anyone acting with
authority on behalf of either party, which are not embodied herein, and that no
other agreement, statement or promise may be relied upon or shall be valid or
binding. Neither this Agreement nor any term hereof may be changed, waived,
discharged or terminated verbally. This Agreement may be amended or any term
hereof may be changed, waived, discharged or terminated by an agreement in
writing signed by each of the parties hereto.

 

5.7 Captions and Headings. The article and section headings throughout this
Agreement are for convenience and reference only, and shall in no way be deemed
to define, limit or add to the meaning of any provision of this Agreement.

 

5.8 Attorneys’ Fees. In the event of any litigation between the parties hereto,
the nonprevailing party shall pay the reasonable expenses, including the
attorneys’ fees, of the prevailing party in connection therewith.

 



 

 

 

IN WITNESS WHEREOF, the parties hereto have duly executed and delivered this
Agreement as of the day and year first above written.

 

ON BEHALF OF   APOLO GOLD & ENERGY ASIA LIMITED       [image_001.jpg]  

Designated Signing Authority

Kelvin Chak

President, CEO.

      ON BEHALF OF       [image_003.jpg]   Mr. Tang Wenbo       ON BEHALF OF  
Jiangxi Everenergy New Material Co. Ltd.       [image_004.jpg]  

 



 

 

